In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                       No. 06-16-00027-CV



DONALD WILCOX AND PRAIRIE DOG INVESTMENTS, LLC, Appellant

                                V.

       REBECCA STAPLES AND CLIFF STAPLES, Appellee



               On Appeal from the 7th District Court
                      Smith County, Texas
                   Trial Court No. 14-1132-A




           Before Morriss, C.J., Moseley and Burgess, JJ.
                                                ORDER

        On April 15, 2016, Appellants Donald Wilcox and Prairie Dog Investments, LLC

(collectively Appellants or PDI), filed an interlocutory appeal from the trial court’s order denying

their motion to dismiss and/or dissolve a receivership and to stay all further trial court proceedings

pending resolution of the appeal. In connection with that interlocutory appeal, 1 Wilcox and PDI

filed a motion for an emergency stay. The stay motion requests that this Court stay any and all

underlying proceedings by the trial court or by the court-appointed receiver pending this Court’s

ruling on the interlocutory appeal or the successful resolution of this appeal at mediation, currently

scheduled for May 10, 2016.

        After reviewing the emergency stay motion, this Court is of the opinion that the relief

requested in the motion should be granted, in part. Pursuant to Rule 29.3 of the Texas Rules of

Appellate Procedure, (1) all proceedings and activities in trial court cause number 14-1132-A and

(2) all actions by the court-appointed receiver in and related to trial court cause number 14-1132-

A, other than any actions needed to protect the property in the receiver’s possession, are

temporarily stayed effective immediately and continuing for a period of two weeks from the date

of this order, up to and including May 2, 2016. See TEX. R. APP. P. 29.3.

        This temporary stay is expressly contingent on Appellants posting a $7,500.00 cash or

corporate bond in the trial court on or before 5:00 p.m., April 19, 2016. No action shall be taken



1
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of any conflict between
precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R. APP. P. 41.3.


                                                        2
by either the trial court or the court-appointed receiver between the time this order issues and 5:00

p.m., April 19, 2016. If Appellants fail to post such bond on or before 5:00 p.m., April 19, 2016,

the stay contemplated by this order shall become null and void. In the event that an appropriate

cash or corporate bond is timely posted by Appellants, the stay contemplated by this order shall

continue in full force and effect up to and including May 2, 2016, or until such time as this Court

issues an order specifically lifting the stay.

        Assuming Appellants satisfy the bond requirement, the Court requests that Appellees

Rebecca Staples and Cliff Staples submit a response to Appellants motion for an emergency stay

to be received by this Court on or before April 28, 2016. After the Court has reviewed the

complete appellate record and Appellees’ response, if any, to the emergency stay motion, it shall

determine whether to continue the temporary stay beyond May 2, 2016, or to dissolve the stay.

        Now, therefore, it is ordered that all proceedings and activities in the trial court, including,

but not limited to, any proceedings on the receiver’s “Second Motion for Approval of Disbursal

of Funds,” currently set for hearing on April 18, 2016, in cause number 14-1132-A in the 7th

Judicial District Court of Smith County, Texas, shall be stayed, together with all actions of the

receiver, other than any actions needed to protect the property in the receiver’s possession, in

accordance with the terms and conditions detailed above for a period of two weeks, up to and

including May 2, 2016.

        IT IS SO ORDERED.

                                                        BY THE COURT

Date: April 18, 2016

                                                   3